ZBistrtct at Qtulumht’a
QEuurt at Qppeala F!ng 01/5/15”

N0. 14-BG-1168

IN RE: BRIAN J . BENNER,
Respondent

Bar Registration No. 446757 BDN: 291-14
BEFORE: Thompson, Associate Judge, and Ferren and Farrell, Senior Judges.

‘ REVISED ORDER
(FILED - February 5, 2015)

On consideration of the certiﬁed order disbarring respondent from the practice
of law in the state of Michigan, this court’s November 4, 2014, order directing
respondent to show cause why reciprocal discipline should not be imposed, the
Statement of Bar Counsel, and it appearing that respondent has failed to ﬁle either a
response to this court’s order to show cause or the afﬁdavit required by DC. Bar R.
XI, §14 (g), it is

ORDERED that Brian J. Benner is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (DC. 2010); In re Fuller,
930 A.2d 194, 198 (DC. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he ﬁles D.C. Bar. R.
XI, § 14 (g) afﬁdavit.

PER CURIAM